Citation Nr: 1732323	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left knee instability.

2.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative osteoarthritis with limitation of flexion.

3.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative osteoarthritis with limitation of extension from July 27, 2004, to December 1, 2014.

4.  Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease (DJD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued ratings as follows: 20 percent for left knee instability; 10 percent for left knee osteoarthritis with limitation of extension; 10 percent for left knee osteoarthritis with limitation of flexion; and 10 percent for right knee DJD.

In April 2013, the RO proposed to sever service connection for left knee osteoarthritis with limitation of extension.  In June 2013, in response to the proposed severance, the Veteran requested a hearing.  In October 2013, the Veteran, through his authorized representative, withdrew both the request for personal hearing on the proposed severance and his objection to the severance.   In September 2014, service connection for left knee osteoarthritis with limitation of extension was severed effective December 1, 2014.  The issues on appeal have been recharacterized accordingly and for the sake of clarity. 

The Veteran presented testimony before the Board in March 2017; the transcript has been associated with the electronic record.

In the December 2011 notice of disagreement (NOD) and June 2013 substantive appeal, the issue of entitlement to TDIU was raised and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

The record is incomplete.  The Veteran testified during the March 2017 Board hearing that he received Social Security Administration (SSA) disability benefits prior to turning age 65.  Medical records from SSA, upon which any claim, or potential award, of disability benefits was based, have not been obtained.  Pursuant to the duty to assist, these records must be requested.  See 38 C.F.R. § 3.159 (c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran additionally testified that he sought private treatment for his bilateral knee disabilities.  While the Veteran submitted some records from Kent Hospital and Dr. Li subsequent to the Board hearing, it is unclear whether there are outstanding private treatment records that are pertinent to the issues on appeal.  Finally, there are sporadic VA treatment records dated in 1998, 2001, and 2017 associated with the electronic record.  It is also unclear whether there are any outstanding VA outpatient treatment records that are pertinent to the issues on appeal.  Any missing records must be obtained upon remand.  38 C.F.R. § 3.159 (1), (2).

As noted above, the Veteran submitted private treatment records from Kent Hospital and Dr. Li in support of his appeal.  He also submitted copies of April 2017 VA radiographic reports of the knees.  The RO has not considered this evidence and there is no waiver of the RO's initial consideration of such evidence. Therefore, a remand is required so that the AOJ may evaluate the new evidence and issue a supplemental statement of the case.  38 C.F.R. §§ 19.37, 20.1304.

The Veteran last underwent a VA examination to assess the severity of his service-connected bilateral knee disabilities in December 2010, almost seven years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's disabilities may have worsened.  Specifically, the Veteran testified that his bilateral knee disabilities have increased in severity due to such symptoms as increased pain causing his knees to collapse at times, decreased movement, and locking.  Accordingly, a new VA examination is necessary to assess the current level severity of the disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Additionally, as noted in the Introduction, the issue of entitlement to TDIU has been raised by the record and has been added to the appeal.  In his NOD, the Veteran indicated that his knees had worsened to the extent that he was no longer able to work.  In his substantive appeal, he indicated that he was unable to work because he could no longer walk more than 20 feet without having to stop and rest, an inability to kneel, and inability to get up without some type of support.   The Board, therefore, finds that an inferred claim of entitlement to TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.   

The Board further finds that the evidence is insufficient to render a decision on the issue of TDIU.  An examination is necessary to determine the impact of the Veteran's service-connected disabilities on his ability to work, to include whether the Veteran is unemployable.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the electronic record.   

The RO must secure any outstanding, relevant VA medical records.

The RO must request from SSA all medical records upon which any claim or award of disability benefits, if any, was based, as well as the award itself.

All attempts to secure this evidence must be documented in the electronic record by the RO and VA facilities must provide negative responses if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the severity of his service-connected bilateral knee disabilities.  The electronic claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate these disorders must be reported in detail.

(i) The examiner must determine the active range of motion of the Veteran's bilateral knees, in degrees, by use of a goniometer noting by comparison the normal range of motion of the knee.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and non-weight bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  

(ii) The examiner must also perform active and passive repetitive range of motion testing.  If pain on motion of either knee is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected knee disability expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the knee could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  

(iii) The examiner must also specifically state whether there is any recurrent subluxation or lateral instability.  If subluxation or instability is found, the examiner must state whether it is best characterized as slight, moderate, or severe.

(iv) The examiner must also offer an opinion on the cumulative effect that all of the Veteran's service-connected bilateral knee disabilities would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.  In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from all the Veteran's service-connected disabilities, on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and work history and offer an opinion as to whether it is at least as likely as not that his service-connected disabilities, in combination, cause him to be unable to obtain or retain substantially gainful employment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the issues on appeal, including entitlement to TDIU, in light of all evidence received since the April 2013 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




